KLEIN, A. J.,
account was filed because of the death of Leonard C. Dill, Jr., the sole surviving trustee, and was stated by Helen R. Dill, executrix of his will. In the statement of proposed distribution, the accountant states: “It is proposed that The Fidelity Bank, which has been acting as agent, be appointed sole trustee.”
At the audit, Mr. Maloney informed the court that notice of the proposed appointment of The Fidelity B ank was given to all parties in interest and that he was authorized by the bank to say it “is willing to take it on.”
Article fifteenth of the will, as amended by article third of the codicil dated April 7, 1914, directed there be three trustees who are identified by name, designated a number of successor trustees, and referred to article thirteenth of the will for the procedure to fill any additional vacancies. Without reciting and analyzing these testamentary directions, it is sufficient to say that the above proposal by the executrix of the will of the deceased trustee does not comply with testator’s directions for the appointment of a successor trustee. That proposal is, therefore, not acceptable.
There are no surviving trustees who can act under the provisions of article thirteenth of the will to appoint a successor trustee. For this purpose, Helen R. Dill is neither a trustee nor a party in interest, except to the extent of filing an account for her decedent, Leonard C. Dill, Jr. It is clear, therefore, that the appointment of a successor trustee must be made by the court. Accordingly, the auditing judge will, upon presentation of an appropriate petition, make such appointment. See Probate, Estates and Fiduciaries Code of June 30, 1972, P.L. 508 (No. 164), 20 P.S. §7101; Pa. O.C. Rule 126 *141and Phila. O.C. Div. Rule *126.1 and 5 Hunter O.C., Trustees, §§4(a), et seq., §§354, et seq.
Preparation of an adjudication in this estate will await the appointment of a new trustee.